Title: To James Madison from Richard Peters, 24 August 1789
From: Peters, Richard
To: Madison, James


Dear Sir
Belmont Augt. 24. 1789
I have to acknowledge your Favour of the 19th. I am obliged by your Information & acknowledge that some of your Reasons are the best that can be given. They are such therefore as I knew you could give. But many of them are founded on Apprehensions which forgive me for saying I think too highly wrought. I believe that a Firmness in adhering to our Constitution ’till at least it had a longer Trial would have silenced Antifederalists sooner than magnifying their Importance by Acknowledgments on our Part & of ourselves holding up a Banner for them to rally to. All you offer comes not up to their Desires & as long as they have one unreasonable Wish ungratified the Clamour will be the same. I know there are among them good Characters but many of those who lead do it not from other Motives than to make or keep themselves Heads of a Party. Our Character abroad will never acquire Consistency while Foreigners see us wavering even in our Government about the very Instrument under which that Government acts. In short I fear worse Consequences from the good Disposition of the Conciliators (especially now when some Things done by Congress have startled even many Federalists) than I apprehend from an Adherence to the System. But I have agreed with myself not to enter far into a Subject which you have so long considered. I have therefore for your Amusement sent you another of the “aunciente Balladdes” which I have scarcely had Time to copy or correct as our House is sitting & the Thick of our Business coming on. I will always find Time however to assure you of my being affectionately yours
Richard Peters
 
[Enclosure]

The Entering Wedge Written a Century ago by an Illegitimate of the Pindar Family.
Reader, I mean not any Quibble
Double Entendre or Scorn-moving Pun,
Not so devoted to the vulgar Fun
As grave & decent Converse to forego;
Or, like thin Critics, at a Word to nibble
And vehement proceed from Word to Blow.
I hate the light sophisticating Tribe
Who throw out Baits for th’ little Fry,
Or microscopic Spectacles prescribe
To search for Motes i’ th’ public Eye.
Yet not too fond of the didactic Style,
Which lends Stupidity its dozy Aid,
And comes in learned Follies oft array’d
With Lumber brought from Schools;

From Wisdom, ’tho austere to force a Smile
But urge to Exstacy the solemn Fools.
I shall not therefore thumb o’er Rowning
Or gravely quote the sage Maclaurin—
Authorities with Proofs for ever warring.
Nor shall I idly waste your Hours
With Descants on mechanic Pow’rs
In Definitions Comprehension drowning.
Yet, Reader, pause—& set your Muscles—
My subject is nor Screw nor Lever:
Let not Impatience raize your Fever,
For soon to broach it I myself will pledge;
’Tis known to Clowns of dense Corpuscles
—’Tis simply then—an ent’ring Wedge—
In long Harrangues I never glory
Or gravely sit with Dulness down,
Assisting with an Owl-like Frown,
To pass upon the World her leaden Lies—
But will relate a simple Story—
—“A Word’s sufficient for the wise”—
A Bungler once assay’d to split a Tree
And sweating strove to cleave it at the Crotch—
—Thought he had hit it to a Notch—
Yet fail’d & curs’d & curs’d & fail’d again—
An Adept passing chanc’d the Oaf to see
And shew’d the Clown what he had sought in vain.
My Friend, the knowing one full waggish cries,
I have been married for these twenty Years—
Stare not my Friend—no clownish Jeers—
The Thing I tell you is quite apposite—
I’ve driven at a Crotch with Wedge & Prize
But tho’ industrious—have not split it yet.
Another Thing you’l say’s a Tree,
’Tis true—but then reverse your Toil;
The Butt of this will split most free
—The Crotch of both your Wedge will foil.
The Clown, delighted, took the Hint
His Wedge so easy driving,
He left together not a Splint
And spoil’d his Tree with Riving—

Reader, there’s Moral in our Tale—
To Marplots never shew the Way—
Lest Mischief over Right prevail;
The more you teach, the more they’l stray.
In Politics your Plans you marr
If you’re forever splitting;
The Malcontents will rage & jarr
Like Colts you’ve spoil’d in Bitting.
Assist them not to raize their Storm
On Caution keep an Edge;
When solid Systems once you form—
Beware of th’ ent’ring Wedge.

